Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 1 of 29 PageID: 607



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


   JOHANN SMITH,

                     Plaintiff,
                                           Civil No. 19-10319 (RMB/AMD)
        v.

   STATE FARM FIRE AND CASUALTY            OPINION
   COMPANY,

                     Defendant.



 RENÉE MARIE BUMB, United States District Judge

       This matter comes before the Court on the Motion to Dismiss

 brought by Defendant State Farm Fire and Casualty Company.

 [Docket No. 37.] For the reasons expressed below, the Court will

 grant Defendant’s Motion, in part, and deny it, in part.

 I.    BACKGROUND

       Plaintiff Johann Smith owns a property at 704 Society Hill

 Boulevard, Cherry Hill, New Jersey 08004 (the “Property”), which

 she insured through Defendant with Homeowners Policy number 30-

 B2-8645-2 (the “Policy”). The Policy provides, in relevant part:

                        SECTION I — LOSSES INSURED

       COVERAGE A — BUILDING PROPERTY AND COVERAGE D — LOSS
       ASSESSMENT

       [Defendant]   will pay for accidental direct physical
       loss to the   property described in Coverage A and
       Coverage D,   unless the loss is excluded or limited in
       SECTION I —   LOSSES NOT INSURED or otherwise excluded
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 2 of 29 PageID: 608



       or limited in this policy. However, loss does not
       include and [Defendant] will not pay for, any
       diminution in value.

       COVERAGE B — PERSONAL PROPERTY

       [Defendant] will pay for accidental direct physical
       loss to the property described in Coverage B caused by
       the following perils, unless the loss is excluded or
       limited in SECTION I – LOSSES NOT INSURED or otherwise
       excluded or limited in this policy. However, loss does
       not include and [Defendant] will not pay for, any
       diminution in value.

                                *     *     *

       12.   Abrupt and accidental discharge or overflow of
             water, steam, or sewage from within a plumbing,
             heating, air conditioning, or automatic fire
             protective sprinkler system, or from within a
             household appliance.

             This peril does not include loss:

                                *     *     *

             c.   that occurs or develops over a period of
                  time and is caused by or resulting from:

                  (1)   condensation or the presence of
                        humidity, moisture, or vapor; or

                  (2)   seepage or leakage of water, steam, or
                        sewage that is:


                        (a)   continuous;
                        (b)   repeating;
                        (c)   gradual;
                        (d)   intermittent;
                        (e)   slow; or
                        (f)   trickling.

                                *     *     *

                     SECTION I — LOSSES NOT INSURED


                                      2
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 3 of 29 PageID: 609



       1.    [Defendant] will not pay for any loss to the
             property described in Coverage A and Coverage D
             that consists of, or is directly and immediately
             caused by, one or more of the perils listed in
             items a. through m. below, regardless of whether
             the loss occurs abruptly or gradually, involves
             isolated or widespread damages, arises from
             natural or external forces, or occurs as a result
             of any combination of these:

                                *     *     *

             f.   seepage or leakage of water, steam, or
                  sewage that occurs or develops over a period
                  of time:

                  (1)   and is:

                        (a)   continuous;
                        (b)   repeating;
                        (c)   gradual;
                        (d)   intermittent;
                        (e)   slow; or
                        (f)   trickling; and

                  (2)   from a:

                                *     *     *

                        (c)   plumbing system, including from,
                              within or around any shower stall,
                              shower bath, tub installation, or
                              other plumbing fixture, including
                              their walls, ceilings, or floors.

                                *     *     *

             g.   wear, tear, decay, marring, scratching,
                  deterioration, inherent vice, latent defect,
                  or mechanical breakdown;

             h.   corrosion, electrolysis, or rust;

             i.   wet or dry rot.

 [Docket No. 31, Exhibit A, at 12-15.]


                                      3
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 4 of 29 PageID: 610



       Plaintiff alleges that on or around October 20, 2018, at

 which time the Policy was in effect, she “suffered a water loss

 that originated below her kitchen sink which caused damage to

 her cabinets, floor and basement.” [Docket No. 31, ¶ 61.] She

 alleges that prior to that date, there had been no signs of any

 leaking water or water damage near her kitchen sink. She does

 admit, however, that she replaced her garbage disposal, which

 was rusted at the bottom. Plaintiff contends in her Complaint

 that “[t]he leak . . . was the result of the rusted garbage

 disposal [and] occurred over a reasonable amount of time” of

 “less than 14 days.” [Id. ¶ 66.]

       Plaintiff alleges that she promptly notified Defendant of

 the issue and that on October 24, 2018, Defendant inspected the

 property. The inspector, Michael Kulinski, “was able to see that

 the base of [Plaintiff’s] kitchen cabinet beneath [her] sink was

 rotted and deteriorated.” [Docket No. 31, Exhibit C, at 1.] He

 was also aware that she had replaced the old garbage disposal,

 which all agree is not covered by the Policy. [Id.] Finally, he

 “inspected the damage in the basement and noticed rot and

 deterioration to the sub-floor below where the kitchen sink is

 located.” [Id.] He inspected “a few items of [Plaintiff’s]

 personal property that were covered in rust from the leak.”

 [Id.] Finally, he concluded that “[t]he damage to [Plaintiff’s]

 kitchen cabinet, tile floor and contents are [sic] the result of

                                      4
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 5 of 29 PageID: 611



 a continuous leak from your plumbing system.” [Id.] Because the

 Policy “does not cover damage which is the result of a

 continuous leak,” Kulinski notified Plaintiff that Defendant

 would be “unable to extend coverage for [her] loss.” [Id.] He

 also noted that the “garbage disposal unit failed due to wear

 and tear which is also not covered under” the Policy. [Id.]

       As a result of Defendant’s denial of coverage, Plaintiff

 filed this lawsuit on March 14, 2019, in the Superior Court of

 New Jersey, Law Division, Camden County. [Docket No. 1, ¶ 1.]

 Defendant removed the case to this Court on April 18, 2019.

 [Docket No. 1.] Defendant filed a Motion to Dismiss on May 10,

 2019, [Docket No. 11], but on May 20, 2019, Plaintiff filed her

 First Amended Complaint, [Docket No. 12], prompting Defendant to

 withdraw its initial Motion to Dismiss, [Docket No. 13].

       Defendant then filed a Motion to Dismiss the First Amended

 Complaint on June 21, 2019. [Docket No. 16.] Plaintiff responded

 by filing a Motion to Amend/Correct on July 17, 2019. [Docket

 No. 20.] On August 13, 2019, the case was reassigned to the

 undersigned, who administratively terminated the Motion to

 Dismiss the First Amended Complaint and the Motion to

 Amend/Correct on August 23, 2019. [Docket No. 25.] The Court

 then held a telephone conference with the parties on October 25,

 2019, [Docket No. 30], after which Plaintiff filed the operative



                                      5
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 6 of 29 PageID: 612



 Third Amended Complaint (“TAC”) on November 12, 2019, [Docket

 No. 31].

       The TAC alleges five counts, each of which is alleged both

 on behalf of Plaintiff individually and on behalf of the

 putative class. Count I alleges breach of contract by Defendant.

 [Id. ¶¶ 73-82, 138-147.] Count II alleges bad faith by

 Defendant. [Id. ¶¶ 83-88, 148-153.] Count III alleges that

 Defendant violated the Consumer Fraud Act, N.J. STAT. ANN. § 56:8-

 2. [Id. ¶¶ 89-104, 154-169.] Count IV alleges that the terms of

 the Policy are unconscionable. [Id. ¶¶ 105-12, 170-74.] Finally,

 Count V alleges that Defendant violated the Unfair Claims

 Settlement Practices Act, N.J. ADMIN. CODE § 11:2-17. [Id. ¶¶ 113-

 23, 175-85.]

       On November 26, 2019, Defendant filed a pre-motion letter,

 pursuant to this Court’s individual preferences and rules,

 requesting a conference prior to filing its Motion to Dismiss

 the Third Amended Complaint. [Docket No. 32.] Plaintiff

 eventually responded to that letter, [Docket No 34], and on

 February 19, 2020, the Court instructed Defendant to file its

 Motion, noting specifically that Defendant must “address in its

 motion to dismiss why the present arguments should be addressed

 by a motion to dismiss, and why they should not be addressed

 instead at the summary judgment stage.” [Docket No. 36.]



                                      6
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 7 of 29 PageID: 613



       Defendant filed the pending Motion to Dismiss on March 11,

 2020. [Docket No. 37.] Plaintiff responded on April 6, 2020.

 [Docket No. 40.] Defendant filed its reply on May 28, 2020.

 [Docket No. 44.]

 II.   JURISDICTION

       The Court exercises subject matter jurisdiction pursuant to

 the Class Action Fairness Act of 2005 (“CAFA”). 28 U.S.C. §

 1332. Plaintiff is a citizen of New Jersey; Defendant is an

 Illinois corporation with its principal place of business in

 Illinois. [Docket No. 1, ¶¶ 14-15.] Plaintiff alleges a class of

 “well over ten thousand (10,000) people.” [Id. ¶ 17 (quoting

 Complaint).] The parties agree that the amount in controversy

 exceeds $5,000,000. [See id. ¶¶ 18-25.] Therefore, all of CAFA’s

 jurisdictional requirements are met. See 28 U.S.C. § 1332.

 III. ANALYSIS

       A.    Standard for Motion to Dismiss

       When considering a motion to dismiss for failure to state a

 claim upon which relief can be granted pursuant to Federal Rule

 of Civil Procedure 12(b)(6), a court must accept all well-

 pleaded allegations in the complaint as true and view them in

 the light most favorable to the plaintiff. Evancho v. Fisher,

 423 F.3d 347, 351 (3d Cir. 2005). It is well-settled that a

 pleading is sufficient if it contains “a short and plain



                                      7
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 8 of 29 PageID: 614



 statement of the claim showing that the pleader is entitled to

 relief.” FED. R. CIV. P. 8(a)(2).

       “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the ‘grounds’ of his

 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

 cause of action will not do . . . .” Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 555 (2007) (alteration in original) (citations

 omitted) (citing Conley v. Gibson, 355 U.S. 41, 47 (1957);

 Sanjuan v. Am. Bd. Of Psychiatry & Neurology, Inc., 40 F.3d 247,

 251 (7th Cir. 1994); Papasan v. Allain, 478 U.S. 265, 286

 (1986)).

       To determine the sufficiency of a complaint, a court
       must take three steps. First, the court must “tak[e]
       note of the elements a plaintiff must plead to state a
       claim.” Second, the court should identify allegations
       that, “because they are no more than conclusions, are
       not entitled to the assumption of truth.” Third,
       “whe[n] there are well-pleaded factual allegations, a
       court should assume their veracity and then determine
       whether they plausibly give rise to an entitlement for
       relief.”

 Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

 in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

 U.S. 662, 664, 675, 679 (2009)). A court may “generally consider

 only the allegations contained in the complaint, exhibits

 attached to the complaint and matters of public record.” Schmidt


                                      8
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 9 of 29 PageID: 615



 v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (citing Pension

 Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d

 1192, 1196 (3d Cir. 1993)).

       A district court, in weighing a motion to dismiss, asks

 “not whether a plaintiff will ultimately prevail but whether the

 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhodes, 416

 U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

 203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

 the coffin for the ‘no set of facts’ standard that applied to

 federal complaints before Twombly.”). “A motion to dismiss

 should be granted if the plaintiff is unable to plead ‘enough

 facts to state a claim to relief that is plausible on its

 face.’” Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

 570).

       B.    Defendant’s Motion to Dismiss

       Defendant now argues that each of the Counts in Plaintiff’s

 TAC should be dismissed. [Docket No. 37-1.] First, Defendant

 argues that Plaintiff’s breach of contract claim (Count I)

 should be dismissed because (1) the Policy is not ambiguous and

 (2) Plaintiff has failed to plead facts sufficient to show that

 Defendant improperly denied her claim. [See id. at 7-16.]

                                      9
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 10 of 29 PageID: 616



  Second, Defendant argues that Plaintiff’s bad faith claim (Count

  II) should be dismissed because “the TAC fails to state a claim

  for bad faith.” [Id. at 16-18.] Third, Defendant argues that

  Plaintiff’s Consumer Fraud Act (“CFA”) claim (Count III) should

  be dismissed because (1) the CFA does not apply to the denial of

  insurance claims and (2) even if it did, Plaintiff has failed to

  plead facts sufficient to sustain a CFA claim. [Id. at 18-21.]

  Fourth, Defendant argues that Plaintiff’s unconscionability

  claim (Count IV) should be dismissed because she “fails to state

  a claim of ‘unconscionability.’” Id. at 21-23.] Finally,

  Defendant argues that the class claims should be dismissed

  either because “the TAC fails to state any claim on which relief

  can be granted and should accordingly be dismissed in its

  entirety” or, in the event that some of the claims survive this

  Motion to Dismiss, they instead fail to satisfy Rule 23’s

  commonality and superiority requirements. [Id. at 23-30.]

       Defendant’s Motion can be divided into three main

  arguments. First, it argues that the Policy is not ambiguous.

  Second, it argues that Plaintiff fails to allege sufficient

  facts for any of her individual claims to survive the Motion to

  Dismiss. Third, it argues that the Court should strike or




                                      10
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 11 of 29 PageID: 617



  dismiss the class claims. The Court will address each of these

  arguments in turn.1

             1.    Ambiguity

       The principal issue raised by the parties is whether

  certain terms of the Policy are ambiguous. Specifically,

  Plaintiff argues that the Policy’s exclusion from coverage of

  damages caused by “seepage or leakage of water . . . that occurs

  or develops over a period of time; and is: continuous;

  repeating; gradual; intermittent; slow; or trickling” is

  ambiguous. [See Docket No. 40, at 9-25.] Defendant argues that

  the language is unambiguous. [See Docket No. 37-1, at 7-15.]

       As Plaintiff explains in her brief, an “all-risk” policy,

  like the one at issue in this case, covers “all losses of a

  fortuitous nature, . . . unless the policy contains a specific

  provision expressly excluding [a] loss from coverage.” Ariston

  Airline & Catering Supply Co. v. Forbes, 511 A.2d 1278, 1282

  (N.J. Super. Ct. Law Div. 1986) (quoting Standard Structural

  Steel Co. v. Bethlehem Steel Corp., 597 F. Supp. 164, 191 (D.

  Conn. 1984)). Once a plaintiff shows direct and fortuitous



  1 Count V of the TAC alleges that Defendant violated the New
  Jersey Unfair Claims Settlement Practices Act (“UCSPA”).
  However, Plaintiff conceded in her response to Defendant’s pre-
  motion letter that “there is no individual claim of action
  relating to the UCSPA.” [Docket No. 35, at 3.] Therefore, this
  Court will dismiss that claim as brought by Plaintiff on her own
  behalf.
                                      11
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 12 of 29 PageID: 618



  damage to the property, the defendant then has the burden “to

  establish its affirmative defense by proving that the loss fell

  within [a] specific policy exception.” Morie v. N.J. Mfrs.

  Indem. Ins. Co., 137 A.2d 41, 44 (N.J. Super. Ct. App. Div.

  1957).

       In this case, there is no dispute that the loss at issue

  would be covered by the Policy if it were not specifically

  excluded from the Policy. Therefore, a core issue here is

  whether the Policy’s relevant exclusionary language applies to

  the loss suffered by Plaintiff. If it does, then Defendant is

  within its rights to deny Plaintiff’s claim; if it does not,

  then Defendant is obligated to cover Plaintiff’s claim.

       Plaintiff argues that the exclusionary language in question

  is not valid — and therefore that her claim must be covered —

  because it is ambiguous. Plaintiff’s argument depends on a

  finding that the language of the Policy is ambiguous, as

  explained below.

       In New Jersey, “the words of an insurance policy should be

  given their plain meaning.” Benjamin Moore & Co. v. Aetna Cas. &

  Sur. Co., 843 A.2d 1094, 1103 (N.J. 2004). An exclusionary

  clause, which is to be “narrowly construed,” is presumptively

  valid and enforceable only if it is “specific, plain, clear,

  prominent, and not contrary to public policy.” Princeton Ins.

  Co. v. Chunmuang, 698 A.2d 9, 17 (N.J. 1997) (quoting Doto v.

                                      12
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 13 of 29 PageID: 619



  Russo, 653 A.2d 1371, 1378 (N.J. 1995)); see also Pan Am. World

  Air, Inc. v. Aetna Cas. & Surety Co., 505 F.2d 989, 1003-04 (2d

  Cir. 1974) (“The experienced all risk insurers should have

  expected the exclusions drafted by them to be construed narrowly

  against them and should have calculated their premiums

  accordingly.”).

       If a term is “ambiguous,” then the Court will “construe

  [it] against the insurer and in favor of the insured to give

  effect to the insured’s reasonable expectations.” Passaic Valley

  Sewerage Comm’rs v. St. Paul Fire & Marine Ins. Co., 21 A.3d

  1151, 1158 (N.J. 2011). A term is ambiguous if it “is subject to

  more than one reasonable interpretation.” Templo Fuente de Vida

  Corp. v. Nat’l Union Fire Ins. Co. of Pittsburgh, 129 A.3d 1069,

  1075 (N.J. 2016). “Only where there is a genuine ambiguity, that

  is, ‘where the phrasing of the policy is so confusing that the

  average policyholder cannot make out the boundaries of the

  coverage,’ should the reviewing court read the policy in favor

  of the insured.” Id. (internal quotations omitted) (quoting

  Progressive Cas. Ins. Co. v. Hurley, 765 A.2d 195, 202 (N.J.

  2001)). The question of whether an insurance policy’s terms are

  ambiguous is one of law for the court to decide. Newport Assocs.

  Dev. Co. v. Traverlers Indem. Co. of Ill., 162 F.3d 789, 792 (3d

  Cir. 1998).



                                      13
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 14 of 29 PageID: 620



       Based on the above, Plaintiff argues that the Policy

  exclusion for losses caused by “seepage or leakage of

  water . . . that occurs or develops over a period of time; and

  is: continuous; repeating; gradual; intermittent; slow; or

  trickling” is ambiguous and should therefore be read in favor of

  permitting her claim. She points to several factors in making

  this argument. First she argues that the relevant portions of

  the Policy, when “read in their totality and given their plain

  meaning, . . . are ambiguous and confusing.” [Docket No. 40, at

  14.] This, she contends, is because “it appears that water

  damage will be covered under some circumstances” given the

  general language of the Policy, only for the exclusionary

  language to exclude from coverage losses “directly or

  immediately caused by” a series of “perils . . . , regardless of

  whether the loss occurs abruptly or gradually.” [Id. (quoting

  the Policy). “The term ‘abrupt,’” Plaintiff argues, “contradicts

  all the terms used to describe a continuous, slow-moving leakage

  or seepage. Continuous, repeating, gradual and intermittent

  leakage” — all of which are not covered under the relevant

  exclusionary clause — “cannot also be abrupt.” [Id.]

       Plaintiff argues that this language, in concert with the

  undisputed plain meaning of “a period of time,” renders

  “accidental damage caused by water leakage [to be] covered

  unless such damage is caused by an abrupt or gradual water

                                      14
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 15 of 29 PageID: 621



  leakage or seepage which occurs over a period of time.” [Id. at

  15.] “Every water leak that has ever happened in the history of

  mankind,” she continues, “has been abrupt or gradual and has

  occurred over a period of time.” [Id.] “If the Policy does not

  cover damage caused by abrupt leaks that occur over a period of

  time, or gradual leaks that occur over a period of time, what

  coverage is Plaintiff and every other Defendant insured

  receiving in exchange for their premium payments?” [Id.] In

  other words, Plaintiff argues that the Policy “excludes every

  conceivable water leak.” [Id. at 16.]

       The Court disagrees with Plaintiff’s interpretation. Only a

  deliberately tortured reading of the Policy leads to the

  conclusion that the Policy excludes all water leaks. In fact,

  Plaintiff’s interpretation of the Policy is the one that most

  directly contradicts its plain language, given that the Policy

  explicitly provides coverage for certain types of leaks. The

  purpose of the Policy is obvious: some leaks are covered, and

  others are not.

       Plaintiff’s tiff with the Policy language is that it does

  not perfectly define the precise scenarios in which coverage

  will be denied and in which coverage will be provided. And of

  course that is true: words like “continuous,” “repeating,”

  “gradual,” “intermittent,” “slow,” and “trickling” are

  subjective to some extent, as many words are. But such inherent

                                      15
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 16 of 29 PageID: 622



  imprecision is a far cry from “a genuine ambiguity” of

  “phrasing . . . so confusing that the average policyholder

  cannot make out the boundaries of the coverage.” Templo Fuente

  de Vida, 129 A.3d at 1075 (internal quotations omitted) (quoting

  Hurley, 765 A.2d at 202). Therefore, the Policy language at

  issue here is not legally ambiguous.

       This Court is not alone in making such finding. For

  instance, in Brodzinski v. State Farm Fire & Casualty Co., the

  plaintiff argued that a policy that excluded from coverage

  “continuous or repeated seepage or leakage” that “occurs over a

  period of time” was ambiguous. Civil Action No. 16-6125, 2017 WL

  3675399, at *4 (E.D. Pa. Aug. 25, 2017). In that case, the Court

  held:

       When reading “period of time” in the context of the
       entire exclusion — particularly the language
       “continuous or repeated seepage or leakage” — it is
       apparent that the Policy does not provide coverage for
       damage that occurs due to events that are continuous
       or repeated. In contrast, the Policy would provide
       coverage for damage that is caused by single, isolated
       events that do not occur over a period of time.

  Id. at *5. The phrase, therefore, was not ambiguous.

       Here, Plaintiff argues that Brodzinski was “poorly

  reasoned” because,

       by definition, a ‘continuous’ event is a single event
       because it is uninterrupted. However, according to the
       Brodzinski Court, coverage for a loss is only provided
       if a single (or continuous) event does not occur over
       a period of time. This is impossible, as every event,


                                      16
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 17 of 29 PageID: 623



       whether it is single, isolated, continuous or
       repeated, occurs over some period of time.

  [Docket No. 40, at 17 (alterations omitted) (emphasis in

  original).] Once again, though, Plaintiff’s hyper-literal,

  impractical reading of the language obscures the reasonable

  meaning of the terms in question. While Brodzinski is not

  binding on this Court, the reasoning in that case was sound.

  This Court, following similar reasoning, comes to the same

  conclusion. See also Fifth v. State Farm Ins. Co., No. 11-7440,

  2014 WL 1253542, at *5 (D.N.J. Mar. 25, 2014) (holding similar

  language to be unambiguous in the context of that case).2

             2.    Insufficient facts

       Next, Defendant argues that Plaintiff has failed to state

  sufficient facts to survive a motion to dismiss on any of her

  four claims — breach of contract, bad faith, consumer fraud, and

  unconscionability. The Court will address each in turn.

                   a.    Breach of contract

       In New Jersey, a breach of contract claim requires a

  showing that (1) a valid contract exists, (2) the defendant



  2 Plaintiff also argues that testimony from Ed Toussant, a
  Defendant employee, that “[a] month, a week, a year, an hour”
  are all “periods of time” demonstrates the ambiguity of the
  phrase. The Court is not convinced by that argument, either. As
  noted above, the hyper-literal reading of the phrase that
  Plaintiff seeks to impose is not reasonable under the fuller
  context of the Policy. The testimony from Toussant does not
  change the analysis.
                                      17
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 18 of 29 PageID: 624



  failed to perform its obligations under the contract, and (3) “a

  causal relationship between the breach and the plaintiff’s

  alleged damages.” DeGennaro v. Am. Bankers Ins. Co. of Fla., 737

  F. App’x 631, 638 (3d Cir. 2018). Only the second element is

  really in dispute here: it is undisputed that a valid contract

  exists and, if the second element is proven, then it would

  follow that Plaintiff’s alleged damages (i.e., not being

  reimbursed for her losses by Defendant) would also be satisfied.

  Therefore, the core issue of this claim is whether Plaintiff

  alleged sufficient facts to prove that Defendant failed to

  perform its obligations under the contract.

       Although Plaintiff’s TAC does include many conclusory

  statements that the Court will not consider in this

  determination, she nevertheless alleges sufficient facts to

  survive the motion to dismiss standard on this claim. Taking all

  of her allegations as true and viewing them in the light most

  favorable to her, see Evancho v. Fisher, 423 F.3d 347, 351 (3d

  Cir. 2005), Plaintiff has satisfactorily pled that she was

  entitled to coverage under the Policy and Defendant failed to

  provide said coverage. Namely, she contends that the leak

  occurred for fewer than fourteen days and that the first time

  there were any signs of leaks or water damage was on the very

  day that she notified Defendant of the loss. [See Docket No. 31,

  ¶¶ 60-67.] This is sufficient to survive the Motion to Dismiss.

                                      18
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 19 of 29 PageID: 625



  Therefore, Defendant’s Motion will be denied with respect to the

  breach of contract claim.

                   b.    Bad faith

       A claim for bad faith on a first-party insurance claim in

  New Jersey requires that the plaintiff show that the insurer (1)

  had no “reasonable basis for denying benefits of the policy and

  . . . [had] knowledge or reckless disregard of the lack of a

  reasonable basis for denying the claim.” Pickett v. Lloyd’s, 621

  A.2d 445, 453 (N.J. 1993) (quoting Bibeault v. Hanover Ins. Co.,

  417 A.2d 313, 319 (R.I. 1980)). “Under this ‘fairly debatable’

  standard, a claimant who could not have established as a matter

  of law a right to summary judgment on the substantive claim

  would not be entitled to assert a claim for an insurer’s bad-

  faith refusal to pay the claim.” Id. at 454. “In other words, if

  there are material issues of disputed fact which would preclude

  summary judgment as a matter of law, an insured cannot maintain

  a cause of action for bad faith.” Ketzner v. John Hancock Mut.

  Life Ins. Co., 118 F. App’x 594, 599 (3d Cir. 2004). Therefore,

  even at the motion to dismiss stage, the existence of genuine

  issues of material fact will require the dismissal of a bad

  faith claim. See Fuscellaro v. Combined Ins. Grp., Ltd., Civil

  Action No. 11-723, 2011 WL 4549152, at *5 (D.N.J. Sept. 19,

  2011); see also Pickett, 621 A.2d at 454; Tarsio v. Provident

  Ins. Co., 108 F. Supp. 2d 397, 400-01 (D.N.J. 2000); Polizzi

                                      19
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 20 of 29 PageID: 626



  Meats v. Aetna Life & Cas. Co., 931 F. Supp. 328, 335 (D.N.J.

  1996).

       In this case, a genuine issue of material fact exists as to

  whether Plaintiff’s losses were covered under the policy. Here,

  Plaintiff goes a step further than admitting to a genuine issue

  of material fact; she in fact concedes certain facts that, if

  true, would provide at the very least a “fairly debatable” and

  “reasonable basis” for Defendant’s denial of coverage. [Docket

  No. 40, at 12.] Specifically, the rusting of the garbage

  disposal, the “rot and deterioration to the sub-floor below

  where the kitchen is located,” and Plaintiff’s personal property

  that was “covered in rust” from the garbage disposal — all of

  which are admitted to in the TAC or are alluded to in

  Defendant’s Denial Letter — provide a “fairly debatable” and

  “reasonable basis” for Defendant’s denial of coverage. Defendant

  relied on those facts, which Plaintiff does not contest, in

  denying Plaintiff’s claim. Even if she did contest those facts,

  it would amount to a genuine issue of material fact. Therefore,

  the Court finds that Plaintiff has not met the relatively high

  pleading standard for a bad faith claim, as articulated by the

  New Jersey Supreme Court. The Court will grant Defendant’s

  Motion to Dismiss with respect to Count II.




                                      20
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 21 of 29 PageID: 627



                   c.    Consumer Fraud Act

       A New Jersey Consumer Fraud Act claim requires that the

  plaintiff allege that (1) “the defendant engaged an unlawful

  practice” (2) “that caused” (3) “an ascertainable loss to the

  plaintiff.” Frederico v. Home Depot, 507 F.3d 188, 202 (3d Cir.

  2007). Here, the parties dispute whether the CFA applies to

  disputes about the denial of insurance benefits coverage.

  Plaintiff attempts to avoid this issue by arguing that her claim

  “is not based upon the denial of insurance benefits,” but rather

  “upon the sale of the insurance policy as well as the subsequent

  performance where Defendant has elected not to fulfill its

  obligations under the insurance policy.” [Docket No. 40, at 28.]

       Plaintiff borrows this language from a 2007 Third Circuit

  case that held that “[t]he CFA covers fraud both in the initial

  sale (where the seller never intends to pay), and fraud in the

  subsequent performance (where the seller at some point elects

  not to fulfill its obligations).” Weiss v. First Unum Life Ins.

  Co., 482 F.3d 254, 266 (3d Cir. 2007). However, Weiss dealt with

  “the allegedly fraudulent practice of discontinuing previously

  authorized benefit payments,” as opposed to a case in which the

  plaintiff filed an insurance claim” and “was denied . . .

  benefits.” See Alpizar-Fallas v. Favero, 908 F.3d 910, 916-17

  (3d Cir. 2018). Moreover, as Defendant points out in its reply

  brief, “several courts in this district and the intermediate

                                      21
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 22 of 29 PageID: 628



  appellate court in New Jersey have definitively held that the

  CFA is inapplicable to claims for denial of benefits” since

  Weiss. [Docket No. 44, at 8.] See, e.g., Granelli v. Chicago

  Title Ins. Co., 569 F. App’x 125, 133 (3d Cir. 2014) (“New

  Jersey courts . . . have consistently held that the payment of

  insurance benefits is not subject to the Consumer Fraud Act.”)

  (quoting Van Holt v. Liberty Mut. Fire Ins. Co., 163 F.3d 161,

  168 (3d Cir. 1998)).

       There is an important distinction, then, between claims

  that allege fraudulent performance by the insurer, which the CFA

  covers, and those that allege a refusal to pay benefits, which

  the CFA does not cover. One example of “allegations of fraud in

  connection with the subsequent performance of a consumer

  contract” that survived a motion for summary judgment is when a

  claims adjuster falsely represented that a claimant had to sign

  a document to facilitate her claim being approved, when in fact

  the document was a broad waiver of any and all claims. Alpizar-

  Fallas, 908 F.3d at 918. Another example involved an insured

  being approved for payouts after suffering a heart attack only

  for the benefits to be discontinued — not due to any legitimate

  reason, but rather due to “an illegal policy and scheme” of the

  insurance company “to reduce expensive payouts” — several months

  later. Weiss, 482 F.3d at 256, 266.



                                      22
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 23 of 29 PageID: 629



       Conversely, the CFA “was not intended as a vehicle to

  recover damages for an insurance company’s refusal to pay

  benefits.” Myska v. N.J. Mfrs. Ins. Co., 114 A.3d 761, 777 (N.J.

  Super. Ct. App. Div. 2015). One example of this comes from

  Myska, in which “the defendant insurance company had denied the

  plaintiffs’ claims for payment for diminution of value of their

  cars after they had been damaged in accidents.” Alpizar-Fallas,

  908 F.3d at 917. In Myska, “the essence of plaintiffs’ causes of

  action involve[d] whether they filed and supported a claim for a

  specified amount of benefits under their respective policies —

  issues which fall outside the scope of the CFA.” Myska, 114 A.3d

  at 777. The Myska court specifically differentiated the case

  from Weiss: “The Court in Weiss found the CFA applied to

  allegations of fraudulent discontinuation of previously

  authorized benefits. The Court did not discuss the precedent we

  have cited, which excludes determination of initial coverage

  disputes.” Id. (collecting cases).

       Based on the above precedent, Plaintiff’s TAC does not

  state a claim under the CFA. Her allegations depend entirely on

  an “initial coverage dispute” between her and Defendant, as

  opposed to the “fraudulent discontinuation of previously

  authorized benefits” that existed in Weiss. Myska, 114 A.3d at

  777. Nor do the facts of this case reflect in any way the facts

  of Alpizar-Fallas, in which the plaintiff was tricked into

                                      23
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 24 of 29 PageID: 630



  signing a waiver. In short, Plaintiff’s claim is about the

  improper denial of coverage, which is not covered by the CFA.3

  She does not allege “fraud in connection with the subsequent

  performance of a consumer contract” as it is contemplated by the

  CFA and exemplified in Weiss and Alpizar-Fallas. Therefore, the

  TAC fails to state a claim under the CFA. The Court will grant

  Defendant’s Motion to Dismiss with respect to that claim.

                   d.    Unconscionability

       “Unconscionability exists where grossly disproportionate

  bargaining power between the parties has resulted in grossly

  unfair contractual provisions.” Fleming Cos. v. Thriftway

  Medford Lakes, 913 F. Supp. 837, 839 (D.N.J. 1995). Plaintiff’s

  TAC states that “if . . . the term ‘period of time’ is not

  ambiguous, then the term is unconscionable.” [Docket No. 31, ¶

  41.] She argues that “[i]f the [disputed] provision is

  interpreted to cover some leaks but not others, it is grossly

  unfair because there is no objective standard to inform

  Plaintiff as to which leaks are covered and which leaks are

  not.” [Docket No. 40, at 30.] Conversely,

       [i]f the provision is interpreted to exclude all water
       leaks, it is grossly unfair because it does not
       reflect [Defendant’s] intent, as they admittedly cover

  3 Plaintiff does not allege any facts to support that, at the
  time of the sale, Defendant “never intend[ed] to pay” for
  certain claims, either. Had she so alleged, this would have
  provided a basis for a CFA claim, too. See Weiss, 482 F.3d at
  266.
                                      24
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 25 of 29 PageID: 631



       some water leaks in practice. Either interpretation
       enables [Defendant] to arbitrarily decide when to
       extend coverage while Plaintiff is under the
       impression that the terms of the insurance policy
       dictate whether a loss is covered.

  [Id.] In other words, Plaintiff argues that the lack of precise,

  objective terms (such as specified periods of time) renders the

  provision so “grossly unfair” as to be unconscionable.

       This argument is substantially the same as Plaintiff’s

  ambiguity argument, which the Court has already rejected. The

  Policy language — which Plaintiff was aware of at the time of

  agreeing to the Policy — neither excludes all water leaks from

  coverage nor allows Defendant to “arbitrarily decide when to

  extend coverage.” It covers some types of leaks while excluding

  others. Although Plaintiff has made clear that she wishes the

  Policy language were more explicit, that desire does not render

  the language unconscionable, just as it does not render the

  language ambiguous. Therefore, the Court agrees with Defendant

  that Plaintiff has failed to allege any facts to suggest that

  the Policy language is “grossly unfair.” The Court will grant

  Defendant’s Motion with respect to this claim.

             3.    Class claims

       Class actions are “an exception to the usual rule that

  litigation is conducted by and on behalf of the individual named

  parties only.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348

  (2011) (internal quotations omitted). Thus, to justify a

                                      25
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 26 of 29 PageID: 632



  departure from the general rule that each litigant proceeds with

  their own action, “a class representative must be part of the

  class and possess the same interest and suffer the same injury

  as the class members.” Id. (internal quotations omitted). “Rule

  23 does not set forth a mere pleading standard.” Id. at 350.

  Therefore, a plaintiff who attempts to certify a Rule 23 class

  must produce evidence sufficient to demonstrate compliance with

  the rule. See id. at 350-51. And the Court must undertake a

  “rigorous analysis” of the Rule 23 requirements, which often

  involves “some overlap with the merits of the plaintiff’s

  underlying claim.” Id. “[D]ismissal of class certification

  allegations should only be ordered ‘in those rare cases where

  the complaint itself demonstrates that the requirements for

  maintaining a class action cannot be met.’” S. Broward Hosp.

  Dist. v. MedQuist, Inc., 516 F. Supp. 2d 370, 401 (D.N.J. 2007)

  (quoting Clark v. McDonald’s Corp., 213 F.R.D. 198, 205 n.3

  (D.N.J. 2003)).

       To be certified, a class must satisfy the four threshold

  requirements of Rule 23(a): “(1) numerosity; (2) commonality;

  (3) typicality; and (4) adequacy of representation.” In re

  Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions, 148

  F.3d 283, 308-09 (3d Cir. 1998). Those seeking class

  certification “bear the burden of establishing by a

  preponderance of the evidence that the requirements of Rule

                                      26
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 27 of 29 PageID: 633



  23(a) have been met.” In re Cmty. Bank of N. Va. Mortg. Lending

  Practices Litig., 795 F.3d 380, 391 (3d Cir. 2015). If the Rule

  23(a) criteria are satisfied, the court considers “whether the

  class meets the requirements of one of the three categories of

  class actions under Rule 23(b).” In re Nat’l Football League

  Players Concussion Injury Litig., 821 F.3d 410, 426 (3d Cir.

  2016).

       One “essential prerequisite of a class action, at least

  with respect to actions under Rule 23(b)(3), is that the class

  must be currently and readily ascertainable based on objective

  criteria.” Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 592-93

  (3d Cir. 2012). “If class members are impossible to identify

  without extensive and individualized fact-finding or ‘mini-

  trials,’ then a class action is inappropriate.” Id. at 593. The

  “ascertainability requirement . . . is consistent with the

  general understanding that the class-action device deviates from

  the normal course of litigation in large part to achieve

  judicial economy.” Byrd v. Aaron’s Inc., 784 F.3d 154, 162 (3d

  Cir. 2015). This inquiry is two-fold, requiring that the

  plaintiff show that “(1) the class is ‘defined with reference to

  objective criteria;’ and (2) there is a ‘reliable and

  administratively feasible mechanism for determining whether

  putative class members fall within the class definition.” Id. at



                                      27
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 28 of 29 PageID: 634



  163 (quoting Carrera v. Bayer Corp., 727 F.3d 300, 306 (3d Cir.

  2013)).

       Here, the class would be certified pursuant to Rule

  23(b)(3). [See Docket No. 40, at 31-35.] Plaintiff’s only

  remaining individual claim is for breach of contract. Assuming

  arguendo that Plaintiff could satisfy the four Rule 23(a)

  requirements on that claim, she could not satisfy Rule

  23(b)(3)’s ascertainability requirement, which means that this

  is one of “those rare cases where the complaint itself

  demonstrates that the requirements for maintaining a class

  action cannot be met.” Clark, 213 F.R.D. at 205 n.3. Therefore,

  the Court will strike Plaintiff’s class allegations.

       Plaintiff’s class allegations fail because they would

  require “extensive and individualized fact-finding or ‘mini-

  trials.’” Marcus, 687 F.3d at 593. In other words, there is no

  “reliable and administratively feasible mechanism for

  determining whether putative class members fall within the class

  definition.” Byrd, 784 F.3d at 163. Plaintiff argues that “the

  common question of whether the phrase ‘period of time’ is

  ambiguous predominates over individual questions.” [Docket No.

  40, at 32.] But the Court has already determined that the phrase

  “period of time” is unambiguous. Therefore, determining whether

  or not Defendant wrongfully denied the putative class members’

  claims is an inherently individualized question that would

                                      28
Case 1:19-cv-10319-RMB-KMW Document 45 Filed 11/25/20 Page 29 of 29 PageID: 635



  require a hashing out of each individual claim and whether or

  not the leak in question in each case occurred over a period of

  time and/or whether it was continuous, repeating, gradual,

  intermittent, slow, or trickling. The Court would have to not

  only identify which putative class members’ claims were denied

  on this basis; it would then have to individually investigate

  whether or not those denials were justified. Such a requirement

  renders a class action inappropriate in this case. Therefore,

  the Court will grant Defendant’s Motion with respect to the

  class claims.

  IV.   CONCLUSION

        For the reasons expressed above, the Court will grant

  Defendant’s Motion to Dismiss [Docket No. 37], in part, and deny

  it, in part. Namely, the Court will grant, with prejudice, the

  Motion with respect to Counts II, III, IV, V, and all class

  claims. It will also grant Defendant’s Motion with respect to

  Plaintiff’s legal argument that the Policy is ambiguous. The

  Court will deny Defendant’s Motion with respect to Count I —

  Plaintiff’s individual breach of contract claim. An accompanying

  Order shall issue.



  November 25, 2020                        s/Renée Marie Bumb
  Date                                     RENÉE MARIE BUMB
                                           United States District Judge



                                      29
